                                       Case 2:13-cv-01591-DJH-DMF Document 231 Filed 10/15/18 Page 1 of 2



                                   1 Robert T. Mills (Arizona Bar #018853)
                                     Sean A. Woods (Arizona Bar #028930)
                                   2 Jordan C. Wolff (Arizona Bar #034110)
                                   3 MILLS + WOODS LAW, PLLC
                                     5055 North 12th Street, Suite 101
                                   4 Phoenix, Arizona 85014
                                     Telephone 480.999.4556
                                   5 docket@millsandwoods.com
                                   6 Attorneys for Plaintiff
                                   7
                                                                 UNITED STATES DISTRICT COURT
                                   8                              FOR THE DISTRICT OF ARIZONA
                                   9                                                  Case No.: 2:13-cv-1591-DJH (DMF)
                                       David M. Garcia,
                                  10                                                        NOTICE OF APPEAL
                                                            Plaintiff,
                                  11
                                                     vs.                            (Assigned to the Hon. Diane Humetewa
5055 North 12th Street, Ste 101




                                                                                    and before Magistrate Judge Deborah M.
 MILLS + WODDS LAW, PLLC




                                  12
  Telephone: 480.999.4556




                                                                                                     Fine)
     Phoenix, AZ 85014




                                  13   Charles L. Ryan, et al,
                                  14
                                                            Defendants.
                                  15
                                  16
                                             Pursuant to Federal Rules of Appellate Procedure 3 and 4, Plaintiff David Garcia
                                  17
                                       hereby appeals to the United States Court of Appeals for the Ninth Circuit from the
                                  18
                                       judgment entered in this action on the 14th day of September 2018. (Doc. 220).
                                  19
                                  20
                                             RESPECTFULLY SUBMITTED this 15th day of October 2018.
                                  21
                                  22
                                                                               MILLS + WOODS LAW, PLLC
                                  23
                                  24
                                                                               By     /s/ Sean Woods
                                  25                                                Robert T. Mills
                                                                                    Sean A. Woods
                                  26                                                Jordan C. Wolff
                                                                                    5055 N 12th Street, Suite 101
                                  27                                                Phoenix, AZ 85014
                                                                                    Attorneys for Plaintiff
                                  28
                                       Case 2:13-cv-01591-DJH-DMF Document 231 Filed 10/15/18 Page 2 of 2



                                   1                              CERTIFICATE OF SERVICE
                                              I hereby certify that on this this 15th day of October 2018, I electronically
                                   2
                                       transmitted the foregoing document to the Clerk’s Office using the ECF System for filing
                                   3
                                       and transmittal of a Notice of Electronic Filing to the following ECF registrants:
                                   4
                                   5 Mark Brnovich
                                     Michelle Lombino
                                   6 1275 W. Washington
                                     Phoenix, Arizona 85007
                                   7 michelle.lombino@azag.gov
                                     Attorneys for Jasso, Pacheco, Thompson, Ryan, Thomas,
                                   8 Moody, Runge, Puri, Luker, Kokemor, and McCutcheon
                                   9 Anthony J. Fernandez
                                     Dustin A. Christner
                                  10 Alyssa R. Illsley
                                     QUINTAIROS, PRIETO, WOOD & BOYER, P.A.
                                  11 2390 E. Camelback Road, Suite 440
                                     Phoenix, Arizona 85016
                                  12 afernandez@qpwblaw.com
5055 North 12th Street, Ste 101
 MILLS + WODDS LAW, PLLC


  Telephone: 480.999.4556




                                     Dustin.Christner@qpwblaw.com
     Phoenix, AZ 85014




                                  13 Alyssa.Illsley@qpwblaw.com
                                     Attorneys for Defendant Corizon Health, Inc.
                                  14
                                     Kevin C. Nicholas
                                  15 Michael B. Smith
                                     LEWIS BRISBOIS BISGAARD & SMITH LLP
                                  16 Phoenix Plaza Tower II
                                     2929 North Central Ave. Suite 1700
                                  17 Phoenix, Arizona 85012-2761
                                     Kevin.Nicholas@lewisbrisbois.com
                                  18 Attorneys for Defendant Thomas Rawa, M.D.
                                  19 Randy J. Aoyama
                                     Bradley L. Dunn
                                  20 HINSHAW & CULBERTSON LLP
                                     2375 E. Camelback Rd., Suite 750
                                  21 Phoenix, Arizona 85016
                                     raoyama@hinshawlaw.com
                                  22 bdunn@hinshawlaw.com
                                  23 Brandi C. Blair
                                     Kenneth L. Moskow
                                  24
                                     JONES, SKELTON & HOCHULI, P.L.C.
                                  25 40 North Central Avenue, Suite 2700
                                     Phoenix, Arizona 85004
                                  26 bblair@jshfirm.com
                                     kmoskow@jshfirm.com
                                  27
                                     Attorneys for Defendant Wexford Health Sources, Inc.
                                  28
                                     /s/ Jordan C. Wolff

                                                                                    2
